DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to claims 44-45 have overcome every objection previously set forth against the specification and the recited claims in the Final Office Action mailed 05/31/2022. 
Response to Arguments
2.	All arguments considered were filed 07/19/2022.
Applicant’s arguments, see pg. 9, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pgs. 12 (line 14) -13 (line 14), with respect to the limitations regarding when pressure is measured have been fully considered and are persuasive. Additionally, applicant's arguments, see pg. 10 (lines 3-10), regarding whether “residual pressure” in Knapp is “tissue back pressure” have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 103 have been withdrawn. 
Applicant's arguments, see pgs. 10 (line 11) -12 (line 13), regarding whether the pressure sensor disclosed in Knapp is positioned in such a way that said pressure sensor would be able to measure tissue back pressure have been fully considered and but are not persuasive. Par. 0075 of Knapp states that the pressure sensor 402 shown in fig. 4 detects the pressure profile resulting from dose injection during and after a dose delivery event. Regardless of the pressure sensor’s depiction in fig. 4, said pressure sensor is capable of measuring pressure in the fluid flow path, which may include tissue back pressure. Furthermore, Knapp states in par. 0075 that “[a]n in-line pressure sensor is preferred, however, a pressure sensor or transducer may also be incorporated into the plunger mechanism to indirectly detect pressure in the insulin cartridge”, indicating that the in-line pressure sensor is a direct (i.e. in the fluid flow path) means of monitoring pressure within the insulin cartridge (which is a part of the fluid flow path) during injection. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Chavka on 08/11/2022.
The application has been amended as follows: 
In claim 5 (line 2), “(a), (b), (c), or (d)” has been amended to read --(i), (ii), (iii), or (iv)--.
In claim 5 (line 3), “(a)” has been amended to read --(i)--.
In claim 5 (line 6), “(b)” has been amended to read --(ii)--.
In claim 5 (line 9), “(c)” has been amended to read --(iii)--.
In claim 5 (line 10), “(d)” has been amended to read --(iv)--.
In claim 9 (line 2), “(a) or (b)” has been amended to read --(i) or (ii)--.
In claim 9 (line 3), “(a)” has been amended to read --(i)--. 
In claim 9 (line 5), “(b)” has been amended to read --(ii)--. 
In claim 19, the following line has been added immediately after line 1: --(i) providing the drug delivery system of claim 1;--.
In claim 19 (line 2), “(a) operating a drug delivery device to deliver a dose of a drug to a patient” has been amended to read --(ii) operating the drug delivery device to deliver the dose of the drug to the patient--.
In claim 19 (line 3), “(b)” has been amended to read --(iii)--.
In claim 19 (line 6), “(c)” has been amended to read --(iv)--.
In claim 19 (line 6), “a first predetermined value” has been amended to read --the first predetermined value--. 
In claim 19 (line 7), “(b)” has been amended to read --(iii)--. 
In claim 19 (line 8), “an output device” has been amended to read --the output device--. 
In claim 20 (line 5), “first predetermined value” has been amended to read --the first predetermined value--.
In claim 20 (line 5), “(b)” has been amended to read --(iii)--. 
In claim 21 (line 3), “(i)” has been amended to read --(v)--.
In claim 21 (line 3), “(ii)” has been amended to read --(vi)--.
In claim 21 (line 4), “(i)” has been amended to read --(v)--.
In claim 21 (line 6), “(ii)” has been amended to read --(vi)--.
In claim 41, the following line has been added immediately after line 1: --(i) providing the drug delivery system of claim 25;--.
In claim 41 (line 2), “(a) inserting an administration member of a drug delivery device into a patient” has been amended to read --(ii) inserting the administration member of the drug delivery device into the patient--.
In claim 41 (lines 3-4), “(b) operating the drug delivery device to deliver a dose of a drug stored in a reservoir to the patient via the administration member” has been amended to read --(iii) operating the drug delivery device to deliver the dose of the drug stored in the reservoir to the patient via the administration member--.
In claim 41 (line 5), “(c)” has been amended to read --(iv)--.
In claim 41 (line 8), “(d)” has been amended to read --(v)--.
In claim 41 (line 8), “a first predetermined value” has been amended to read --the first predetermined value--.
In claim 41 (line 9), “(c)” has been amended to read --(iv)--.
In claim 42 (line 2), “(i)” has been amended to read --(vi)--.
In claim 42 (line 3), “ii” has been amended to read --(vii)--.
In claim 42 (line 6), “(i)” has been amended to read --(viii)--.
In claim 42 (line 7), “(ii)” has been amended to read --(ix)--.
REASONS FOR ALLOWANCE
Claim(s) 1-2, 4-5, 8-9, 12, 18-21, 25, 27, 31-32, 35, 41-42, and 44-45 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Steck (US 6620133 B1) discloses a drug delivery system comprising a reservoir, a drug delivery device, an output device, and a controller coupled to the output device, the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient, and if delivery of the dose of the drug is complete, to control the output device at least once. However, Steck fails to disclose a pressure sensor, wherein the controller coupled to the pressure sensor, the controller being configured to measure tissue back pressure using the pressure sensor if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), or (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the output device at least once. 	Although Steck in view of Knapp et al. (US 20170232204 A1) teaches the pressure sensor, the controller coupled to the pressure sensor, wherein said controller is configured to measure tissue back pressure using the pressure sensor, and determining if the tissue back pressure is below a first predetermined value subsequent to (a), Steck in view of Knapp fails to teach controlling the output device at least once if the tissue back pressure measured subsequent to (a) is below the first predetermined value. 
Regarding claim 25, Steck discloses a drug delivery system comprising a reservoir, a drug delivery device including an administration member, an output device, and a controller coupled to the output device, the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient, and if delivery of the dose of the drug is complete, to control the output device at least once. However, Steck fails to disclose a pressure sensor, wherein the controller is coupled to the pressure sensor, a mechanism configured to retract the administration member from the patient, the controller being configured to measure tissue back pressure using the pressure sensor if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), or (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the mechanism to retract the administration member from the patient. 
	Although Steck in view of Knapp and Levesque et al. (US 20110306929 A1) teaches the pressure sensor, the controller coupled to the pressure sensor, wherein said controller is configured to measure tissue back pressure using the pressure sensor, and determining if the tissue back pressure is below a first predetermined value subsequent to (a), Steck in view of Knapp and Levesque fails to teach controlling the mechanism to retract the administration member from the patient if the tissue back pressure measured subsequent to (a) is below the first predetermined value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783